At all times material hereto, the law required that a superior court should consist of one presiding judge and two assistant judges, if available, and that if two assistant judges were not available, the court should consist of one presiding judge and one assistant judge, if available. 4 V.S.A. § 111(a) (subsequently amended; now see 4 V.S.A. § 112(c)).
Both the record and the findings of the presiding judge at the sentencing proceeding are inadequate to explain the absence of Assistant Judge Donoghue, see 4 V.S.A. § 119, and/or Assistant Judge Delaney, who succeeded Judge Donoghue in office; thus, the jurisdiction of the superior court, consisting solely of the presiding judge, was not established. See Behn v. Northeast Appraisal Co., 145 Vt. 101, 107, 483 A.2d 604, 608 (1984); Suitor v. Suitor, 137 Vt. 110, 111, 400 A.2d 999, 1000 (1979).

Reversed and remanded.